Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10667265 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The following table is presented for ease of comparing the instant claims with their respective counterpart.


Instant claims 21-40.
Patented claims 1-20 of US 10667265 B2.
21. (New) A device for sending high-efficiency (HE) feedback data packets, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: identify a trigger frame received from a second device; 

22. (New) The device of claim 21, wherein the processing circuitry is further configured to identify, based on the trigger frame, an access identifier associated with the device, wherein to utilize the tones is further based on the access identifier.
23. (New) The device of claim 21, wherein the bandwidth is 20 MHz, wherein the tones begin at a first tone index value of -120 and end at a second tone index value of 120, and wherein the tones of the HE-STF are defined by a sequence of numbers (M) from the first tone index value of -120 to a third tone index value of -8, a zero at a fourth tone index value of 0, and the negative sequence of numbers (-M) from a fifth tone index value of 8 to the second tone index value of 120.



25. (New) The device of claim 21, wherein the bandwidth is 40 MHz, wherein the tones begin at a first tone index value of 8 and end at a second tone index value of 248, and wherein the tones are defined by a sequence of numbers (M) from the first tone index value of 8 to a third tone index value of 120, a negative one value at a fourth tone index value of 128, and the sequence of numbers (M) from a fifth tone index value of 136 to the second tone index value of 248.

26. (New) The device of claim 21, wherein the bandwidth is 80 MHz, wherein the tones begin at a first tone index value of -504 and end at a second tone index value of -264, and wherein the tones are defined by a sequence of numbers (M) from the first tone index value of -504 to a 

27. (New) The device of claim 21, wherein the bandwidth is 80 MHz, wherein the tones begin at a first tone index value of -248 and end at a second tone index value of -8, and wherein the tones are defined by a negative sequence of numbers (-M) from the first tone index value of -248 to a third tone index value of -136, a negative one value at a fourth tone index value of -128, and the sequence of numbers (M) from a fifth tone index value of -120 to the second tone index value of -8.

28. (New) The device of claim 21, wherein the bandwidth is 80 MHz, wherein the tones begin at a first tone index value of 8 and end at a second tone index value of 248, and wherein the tones are defined by a negative sequence of numbers (-M) from the first tone index value of 8 to a third tone index value of 120, a positive one value at a fourth tone index value of 128,  and the sequence of numbers (M) from a fifth tone index value of 128 to the second tone index value of 248.
29, (New) The device of claim 21, wherein the bandwidth is 80 MHz, wherein the tones begin at 
wherein the tones are defined by a negative sequence of numbers (-M) from the first tone index value of 264 to a third tone index value of 376, a positive one value at a fourth tone index value of 384, and the negative sequence of numbers (-M) from a fifth tone index value of 392 to the second tone index value of 504.

30. (New) The device of claim 21, wherein the tones associated with the HE-STF are defined by a sequence {-1, -1,-1, 1, 1, 1,-1, 1, 1, 1,-1, 1, 1,-1, 1}.

31. (New) The device of claim 21, further comprising a transceiver configured to transmit and receive wireless signals, wherein the wireless signals comprise the HE TB feedback NDP.

32. (New) The device of claim 31, further comprising an antenna coupled to the transceiver.

33. (New) A non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors of a first device result in performing operations comprising: identifying a trigger frame received from a second device;  identifying, based on the 

34. (New) The non-transitory computer-readable medium of claim 33, the operations further comprising identifying, based on the trigger frame, an access identifier associated with the first device, wherein utilizing the tones is further based on the access identifier.

35. (New) The non-transitory computer-readable medium of claim 33, wherein the bandwidth is 20 MHz, wherein the tones begin at a first tone index value of -120 and end at a second tone index value of 120, and wherein the tones of the HE-STF are defined by a sequence of numbers (M) from the first tone index value of -120 to a third tone index value of - 8, a zero at a fourth tone index value of 0, and the negative sequence of numbers (-M) from a fifth tone index value of 8 to the second tone index value of 120.

37. (New) The non-transitory computer-readable medium of claim 33, wherein the bandwidth is 40 MHz, wherein the tones begin at a first tone index value of 8 and end at a second tone index value of 248, and wherein the tones are defined by {M, -1, M}(1 + j)/ V2, wherein M is a sequence {-1, -1, -1, 1, 1, 1, -1, 1, 1, 1, -1, 1, 1, -1, 1}, and wherein j is an imaginary number.

38. (New) The non-transitory computer-readable medium of claim 33, wherein the bandwidth is 80 MHz, wherein the tones begin at a first tone index value of -504 and end at a second tone index value of -264, and wherein the tones are defined by {M, -1, M}(1 +j)/ V2, wherein M is a sequence {-1, -1, -1, 1, 1, 1, -1, 1, 1, 1, -1, 1, 1, -1, 1}, and wherein j is an imaginary number.

39. (New) The non-transitory computer-readable medium of claim 33, wherein the bandwidth 
the tones are defined by {-M, 1, -M}(1 +)/ V2,Misa sequence {-1,-1,-1, 1,1, 1,-1, 1,1, 1,-1, 1, 1,-1, 1}, and j is an imaginary number.

40. (New) A method for sending high-efficiency (HE) feedback data packets, the method comprising:
identifying, by one or more processors of a first device, a trigger frame received from a second device;
identifying, based on the trigger frame, a resource unit allocated to the first device, wherein the resource unit is associated with a 20 MHz portion of a bandwidth; utilizing, based on the resource unit and the bandwidth, tones associated with a high- efficiency short training field (HE-STP) of a HE trigger-based (TB) feedback null data packet (NDP); and sending the HE TB feedback NDP to the second device in the 20 MHz portion of the bandwidth, wherein the HE TB feedback NDP comprises the tones.

physical layer protocol data unit (PPDU); and cause to send the HE TB NDP feedback PPDU to the second device in the 20 MHz sub-channel, wherein the HE TB NDP feedback PPDU comprises the tones.                                            
                                                 
                                                 
                                            
                                        
    2. The device of claim 1, wherein the processing circuitry is further configured to determine, based on the frame, an access identifier associated with the device, wherein to determine the tones is further based on the access identifier. 
    3. The device of claim 1, wherein the bandwidth is 20 MHz, wherein the tones begin at a first tone index value of -120 and end at a second tone index value of 120, and wherein the tones of the HE-STF are defined by a sequence of numbers (M) from the first tone index value of -120 to a third tone index value of -8, a zero at a fourth tone index value of 0, and the negative sequence of numbers (-M) from a fifth tone index value of 8 to the second tone index value of 120. 

    5. The device of claim 1, wherein the bandwidth is 40 MHz, wherein the tones begin at a first tone index value of 8 and end at a second tone index value of 248, and wherein the tones are defined by a sequence of numbers (M) from the first tone index value of 8 to a third tone index value of 120, a negative one value at a fourth tone index value of 128, and the sequence of numbers (M) from a fifth tone index value of 136 to the second tone index value of 248. 
    6. The device of claim 1, wherein the bandwidth is 80 MHz, wherein the tones begin at a first tone index value of -504 and end at a second tone index value of -264, and wherein the tones are defined by a sequence of numbers (M) from the first tone index value of -504 to a third tone 
    7. The device of claim 1, wherein the bandwidth is 80 MHz, wherein the tones begin at a first tone index value of -248 and end at a second tone index value of -8, and wherein the tones are defined by a negative sequence of numbers (-M) from the first tone index value of -248 to a third tone index value of -136, a negative one value at a fourth tone index value of -128, and the sequence of numbers (M) from a fifth tone index value of -120 to the second tone index value of -8. 
    8. The device of claim 1, wherein the bandwidth is 80 MHz, wherein the tones begin at a first tone index value of 8 and end at a second tone index value of 248, and wherein the tones are defined by a negative sequence of numbers (-M) from the first tone index value of 8 to a third tone index value of 120, a positive one value at a fourth tone index value of 128, and the sequence of numbers (M) from a fifth tone index value of 128 to the second tone index value of 248. 
    9. The device of claim 1, wherein the bandwidth is 80 
    10. The device of claim 1, wherein the tones associated with the HE-STF are defined by a sequence [-1, -1, -1, 1, 1, 1, -1, 1, 1, 1, -1, 1, 1, -1, 1]. 
    11. The device of claim 1, further comprising a transceiver configured to transmit and receive wireless signals, wherein the wireless signals comprise the HE TB NDP feedback PPDU. 
    12. The device of claim 11, further comprising an antenna coupled to the transceiver. 
    13. A non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors of a first device result in performing operations comprising: identifying a frame received from a second device; 
    14. The non-transitory computer-readable medium of claim 13, the operations further comprising determining, based on the frame, an access identifier associated with the first device, wherein to determine the tones is further based on the access identifier. 
    15. The non-transitory computer-readable medium of claim 13, wherein the bandwidth is 20 MHz, wherein the tones begin at a first tone index value of -120 and end at a second tone index value of 120, and wherein the tones of the HE-STF are defined by a sequence of numbers (M) from the first tone index value of -120 to a third tone index value of -8, a zero at a fourth tone index value of 0, and the negative 
    16. The non-transitory computer-readable medium of claim 13, wherein the bandwidth is 40 MHz, wherein the tones begin at a first tone index value of -248 and end at a second tone index value of -8, and wherein the tones are defined by [M, -1, -M](1+j)/ √2, wherein M is a sequence [-1, -1, -1, 1, 1, 1, -1, 1, 1, 1, -1, 1, 1, -1, 1], and wherein j is an imaginary number. 
    17. The non-transitory computer-readable medium of claim 13, wherein the bandwidth is 40 MHz, wherein the tones begin at a first tone index value of 8 and end at a second tone index value of 248, and wherein the tones are defined by [M, -1, M](1+j)/ √2, wherein M is a sequence [-1, -1, -1, 1, 1, 1, -1, 1, 1, 1, -1, 1, 1, -1, 1], and wherein j is an imaginary number. 
    18. The non-transitory computer-readable medium of claim 13, wherein the bandwidth is 80 MHz, wherein the tones begin at a first tone index value of -504 and end at a second tone index value of -264, and wherein the tones are defined by [M, -1, M](1+j)/ √2, wherein M is a sequence [-1, -1, -1, 1, 1, 1, -1, 1, 1, 1, -1, 1, 1, -1, 1], 
    19. The non-transitory computer-readable medium of claim 13, wherein the bandwidth is 80 MHz, and wherein: the tones begin at a first tone index value of -248 and end at a second tone index value of -8, the tones begin at a third tone index value of 8 and end at a fourth tone index value of 248, or the tones begin at a fifth tone index value of 364 and end at a sixth tone index value of 504, and the tones are defined by [-M, 1, -M](1+j)/ √2, M is a sequence [-1, -1, -1, 1, 1, 1, -1, 1, 1, 1, -1, 1, 1, -1, 1], and j is an imaginary number. 
    20. A method comprising: identifying, by one or more processors of a first device, a frame received from a second device; determining, based on the frame, a resource unit allocated to the first device, wherein the resource unit is associated with a 20 MHz sub-channel of a bandwidth; determining, based on the resource unit and the bandwidth, tones associated with a high-efficiency short training field (HE-STF) of a HE trigger-based (TB) null data packet (NDP) feedback physical layer protocol data unit (PPDU); and causing to send the HE TB NDP feedback PPDU to the second device in the 20 MHz sub-channel, 




	Regarding instant claims 21-40 versus respective patented claims 1-20, the main difference is that as shown above table, and taking claim 1 as reference claim, that instant claim 21 slightly differs from patented claim 1 in that patented claim 1 specifies that the “tones associated with a high-efficiency short training field (HE-STF) of a HE trigger-based (TB) null data packet (NDP) feedback physical layer protocol data unit (PPDU)”, whereas instant claim 21 recites that the “tones associated with a high- efficiency short training field (HE-STP) of a HE trigger-based (TB) feedback null data packet (NDP)”. Thus instant claims 21-40 do not specify the feedback is physical layer protocol data unit (PPDU).
	Therefore, claims 21-40 of the instant application merely broadens the scope of the claims 1-20 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /AHMED ELALLAM/ Primary Examiner, Art Unit 2471                                                                                                                                                                                                       9/10/2021